Citation Nr: 0410685	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for torn muscle, left side of the rib cage.  

2.  Entitlement to service connection for a lung disorder claimed 
as chronic bronchitis.

3.  Entitlement to an evaluation in excess of 20 percent disabling 
for postoperative partial medial meniscectomy, with slight lateral 
patellar displacement and chondromalacia, right knee.	


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from March 1968 to March 1970, 
August 1973 to August 1975, April 1976 to April 1978, November 
1979 to March 1982 and from November 1990 to March 1991, which 
included service in Southwest Asia in support of Operation Desert 
Shield/Desert Storm.  

This case comes before the Board of Veterans' Appeals (Board) from 
a September 1999 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA), in North Little Rock, 
Arkansas.  The veteran testified before the undersigned Veterans 
Law Judge at a videoconference hearing in October 2003.  

The issues of entitlement to service connection for a lung 
disorder claimed as bronchitis and for an increased rating for a 
right knee disorder will be addressed in the remand portion of 
this decision.  These issues are REMANDED to the RO via the 
Veterans Benefits Administration (VBA) Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.  



FINDINGS OF FACT

1.  The RO denied a claim for service connection for a torn muscle 
in the left rib cage in April 1998.  The veteran was notified of 
his procedural and appellate rights in an April 1998 letter; 
however, he did not perfect an appeal.

2.  New evidence received since the RO's April 1998 decision does 
not bear directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which denied entitlement to 
service connection for a torn muscle in the left rib cage is 
final. 38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).

2.  New and material evidence has not been received since the 
April 1998 decision, and the claim for service connection for a 
torn muscle in the left rib cage is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, among 
other things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

VA must notify the claimant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
The appellant was notified, by means of the discussion in a 
September 1999 rating, June 2000 statement of the case (SOC), 
December 2002 supplemental statement of the case (SSOC) and July 
2003 SSOC of the applicable law and reasons for the denial of his 
claim.  In letters dated in February 2002 addressing the new and 
material issue for the torn rib cage muscle, the RO advised the 
appellant of the provisions of the VCAA and of the 
responsibilities of the VA and the claimant are in developing the 
record.  

Specifically, the appellant was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it was 
his responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for him.  
The appellant was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim so 
that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
veteran was afforded the opportunity to testify before a Veteran's 
Law Judge in a videoconference hearing.  The RO obtained service 
medical records, post service VA records, VA examinations, and 
private medical records.  There is no indication that there are 
any outstanding medical records or other information that are 
relevant to this appeal.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of his 
claim on a certain date, approximately 30 days from the date of 
the February 2002 and July 2003 letters.  The RO further advised 
the appellant that if no information and evidence had been 
received within that time, his claim would be decided based only 
on the evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These advisements are 
in compliance with current statutes.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).  (permits VA to 
adjudicate a claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the VCAA.   
The Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  The Court in Pelegrini found, on 
the one hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely nullify 
the purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims development 
and adjudication.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  In reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  See Pelegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant on February 2002 and July 2003 
was not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

II.  New and Material Evidence

Prior unappealed decisions and the RO are final.  38 U.S.C.A. 
§7105(c)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.   

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

Regardless of the determination reached by the RO, the Board must 
find that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996). 

Service connection for a torn muscle in the left rib cage was 
initially denied by the RO in an April 1998 rating decision.  At 
the time of this decision, the evidence consisted of service 
medical records which showed no evidence of a left rib cage muscle 
injury.  VA examinations prior to 1997 reflected no complaints 
involving the left rib cage area.  An April 1997 VA record granted 
a permanent profile of no heavy lifting or strenuous exercise for 
pain in the left side of the abdominal area.  VA treatment records 
from May 1997 revealed complaints of left upper quadrant pain and 
findings on endoscopy of mild gastritis and normal colonoscopy.  

The report of a January 1998 VA examination revealed complaints of 
soreness in the left rib area.  This was said to have started in 
1990 while he was moving some heavy tents in Saudi Arabia.  He 
indicated that he underwent endoscopy and tomography of his trunk 
area with no significant findings shown.  Examination of the left 
subcostal and costal region revealed no abnormal findings except 
for a very mild subjective complaint of tenderness to deep 
pressure in the mild left subcostal area of the abdomen.  The 
impression included claim of torn muscle of the left rib cage.  

Evidence submitted after the RO's April 1998 rating decision 
included VA and private treatment records between 1998 and 2001 
showing treatment for problems other than any involving the left 
rib area.  A May 2001 record revealed multiple physical complaints 
including a chronic left sided abdominal pain.  He was referred to 
a mental health clinic for suspicions of somatization.  

The report of an October 2002 VA clinic record included complaints 
of an abdominal mass, which he said was a "ruptured muscle."  No 
pertinent findings were made regarding this complaint.  VA 
examinations conducted after April 1998 did not address the 
veteran's left rib claim.

At his October 2003 hearing, the veteran testified that he tore a 
muscle in his rib cage while moving around large tents in Saudi 
Arabia and that he was told by VA doctors in 1992 that he had a 
torn muscle in his left rib cage.  He testified that he 
experiences muscle spasm when he does a sit up or ties his shoes.  

After careful and longitudinal review of the evidence presented in 
this case, the Board finds that neither the medical evidence nor 
the contentions and arguments submitted since the April 1998 
rating decision constitute new and material evidence.  While the 
evidence submitted since the April 1998 rating decision is new, in 
that it was not previously of record, it is not material and not 
so significant that it must be considered to fairly decide the 
merits of the claim.  The VA medical evidence of record does not 
contain any medical opinions relating the veteran's left rib 
disorder to service.  The Board notes that although this medical 
evidence is new, in that it was not previously of record, it is 
not material to the claim.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Thus, the Board finds that none of the evidence submitted since 
the April 1998 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  The 
claimant has not submitted new and material evidence sufficient to 
reopen the previously denied claim for entitlement to service 
connection for a left rib cage torn muscle on a direct basis.


ORDER

New and material evidence having not been submitted, the veteran's 
application to reopen his claim for entitlement to service 
connection for a for torn muscle, left side of the rib cage is 
denied.

REMAND

The veteran contends that he acquired a lung disorder such as 
chronic bronchitis as a result of exposure to elements while 
serving in Saudi Arabia in support of Operation Desert 
Shield/Desert Storm.  Specifically he alleged exposure to fine 
dust, smoke and possibly chemicals during his Gulf War Service.  
His October 2003 hearing testimony also contained allegations that 
he was exposed to toxic chemicals during the late 1960's and 1970 
while doing chemical warfare drills.  He also indicated that he 
was exposed to paint fumes while painting a ship in the Navy.  

During the course of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law and significantly expanded 
the VA's duty to notify and duty to assist.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  VA must notify the claimant 
of information and lay or medical evidence needed to substantiate 
the claim, what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim for a 
lung disorder and to ensure full compliance with due process 
requirements requires a remand in this matter.  Although the 
veteran was advised of the VCAA in a July 2003 supplemental 
statement of the case, he has yet to be given a duty to assist 
letter in compliance with Quartuccio regarding his claim for a 
lung disorder.  All the duty to assist letters addressing this 
issue incorrectly characterize this issue as a prior final denial 
that needs new and material evidence to reopen this claim.  The 
Board notes that the veteran timely appealed the RO's September 
1999 original denial of this issue.  In his notice of disagreement 
and elsewhere he has also alleged that his lung disorder is a 
result of his Persian Gulf Service, which the RO failed to address 
in its adjudications of this matter. 

Regarding the right knee disorder, the Board finds that the RO, in 
the September 1999 rating decision which increased the evaluation 
for the right knee to 20 percent, changed the diagnostic code from 
DC 5257 to DC 5260, but did not indicate the reason for such 
change.  This essentially severs service connection for the knee 
disorder for the displacement of the right patellar disorder with 
chondromalacia manifested as recurrent subluxation or lateral 
instability which is contemplated by DC 5257 and which had been in 
place for more than 5 years.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined so 
long as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other condition.  
A separate evaluation for the veteran's knee must therefore be 
considered under the Diagnostic Code for arthritis (which 
encompasses range of motion under 5260).  This must be a separate 
evaluation from the disability contemplated by DC 5257.  See 
VAOPGPREC 9-98 (1998) (when radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 or 5259 is also entitled either to a 
separate compensable evaluation under Diagnostic Code 5260 or 
5261, if the arthritis results in compensable loss of motion, or 
to a separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or objective 
findings or indicators of pain.)  At the most recent VA 
examination, in February 2003, to ascertain the severity of the 
veteran's right knee disorder, the examination did not appear to 
include complete testing for instability such as Lachman's or 
Drawer's testing.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following:

1.  The AMC must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 711, 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must be incorporated into the 
claims file.

2.  The AMC should assist the veteran in attempting to acquire VA 
records said to have included treatment for pulmonary problems 
alleged to be linked to exposure to environmental conditions in 
Saudi Arabia, as well as any other records, VA or private cited by 
the veteran as showing treatment for lung problems.  If, after 
making reasonable efforts to obtain named records the AMC is 
unable to secure same, the AMC must notify the veteran and (a) 
identify the specific records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC made to obtain those 
records; and (c) describe any further action to be taken by the 
AMC with respect to the claim.  The veteran must then be given an 
opportunity to respond.

3.  After the completion of #1 and 2, the AMC should schedule the 
veteran for a VA pulmonary examination to determine the nature and 
etiology of the veteran's lung disability.  The claims folder must 
be made available to the examiner prior to the examination, and 
the examiner should acknowledge such review in the examination 
report.  All indicated studies should be performed, and all 
manifestations of current disability should be described in 
detail.  Specifically, the examiner should provide an opinion as 
to whether it is as least as likely as not that the veteran has 
any lung disorder that began as a result of any period of active 
service, to include exposure to dust or sand while stationed in 
Saudi Arabia in support of Operation Desert Shield/Desert Storm.  
If the veteran has a lung disorder due to an undiagnosed illness, 
this should be addressed.  The opinion should contain 
comprehensive rationale based on sound medical principles and 
facts.

4.  The VBA AMC should schedule the veteran for a VA special 
orthopedic examination by an appropriate specialist for the 
purpose of ascertaining the current nature and extent of his 
service- connected right knee disability.  The claims file, copies 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5257, 5260, 5261, 5262 (2003) should be made 
available to and reviewed by the examiner(s) in conjunction with 
the examination.  Any further indicated special studies should be 
conducted.  The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, and note (1) whether 
the veteran does or does not have recurrent subluxation or lateral 
instability of either knee, (2) The extent of arthritis of the 
right knee shown by X-ray and (3) the active and passive range of 
motion of the right knee in degrees.  The examiner also should 
comment on the functional limitations caused by the veteran's 
service- connected right knee disability.  It is requested that 
the examiner address the following questions:

(a) Does the right knee disability cause weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy?  If the severity of these manifestations 
cannot be quantified, the examiner should so indicate.  
Specifically, the examiner must address the severity of painful 
motion from intermediate degrees to severe.  The examiner must 
note at what degree in the range of motion that pain is elicited 
as well as the severity of such pain.  

(b) With respect to subjective complaints of pain, the examiner 
should comment on whether the subjective complaints are supported 
by objective findings; whether any pain is visibly manifested upon 
palpation and movement of the right knee; and whether there are 
any other objective manifestations that would demonstrate disuse 
or functional impairment of the knee due to pain attributable to 
the service-connected disabilities.  

(c) If muscle atrophy attributable to the service-connected right 
knee disability is noted to be present, the examiner should 
comment on the muscle group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner(s) must discuss what is the effect of all noted 
manifestations on the ability of the veteran to perform average 
employment in a civil occupation.  

5.  After undertaking any other development deemed essential in 
addition to that specified above, the AMC should re-adjudicate the 
veteran's claims.  If any benefit sought on appeal remains denied, 
the veteran should be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations, to include 
38 C.F.R. § 3.317 regarding the service connection lung claim and 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262 (2003) regarding the right knee claim.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



